People v Leon (2015 NY Slip Op 04865)





People v Leon


2015 NY Slip Op 04865


Decided on June 10, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 10, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

PETER B. SKELOS, J.P.
THOMAS A. DICKERSON
ROBERT J. MILLER
SYLVIA O. HINDS-RADIX, JJ.


2014-00286
 (Ind. No. 8695/02)

[*1]The People of the State of New York, respondent, 
vRolando Leon, appellant.


Lynn W. L. Fahey, New York, N.Y. (Kathleen Whooley of counsel), for appellant.
Kenneth P. Thompson, District Attorney, Brooklyn, N.Y. (Leonard Joblove, Thomas M. Ross, and Arieh Schulman of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from an order of the Supreme Court, Kings County (Marrus, J.), dated December 13, 2013, which, after a hearing, denied his motion to be resentenced pursuant to CPL 440.46 on his conviction of criminal sale of a controlled substance in the third degree (two counts), which sentence was originally imposed on October 24, 2003.
ORDERED that the order is affirmed.
A defendant who is eligible for resentencing pursuant to CPL 440.46 enjoys "a presumption in favor of granting a motion for resentencing relief" (People v Beasley, 47 AD3d 639, 641; see CPL 440.46[3]; L 2004, ch 738, § 23). However, resentencing is not automatic, and may be denied upon a showing that "substantial justice dictates" such denial (People v Beasley, 47 AD3d at 641; see CPL 440.46[3]; L 2004, ch 738, § 23; People v Vega, 40 AD3d 1020, 1020-1021).
Here, considering all of the circumstances relevant to the defendant's motion, including his conviction of a violent felony and his 24 Tier III prison disciplinary infractions for, inter alia, possessing weapons and gang-related material, drug use, and drug smuggling, the Supreme Court did not improvidently exercise its discretion in determining that substantial justice dictated the denial of his motion for resentencing pursuant to CPL 440.46 (see People v Darwin, 102 AD3d 807, 808; People v Alvarez, 93 AD3d 674; People v Karim, 85 AD3d 943, 944).
SKELOS, J.P., DICKERSON, MILLER and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court